DETAILED ACTION

Claim Objections
Claims 27, 28, 29, and 46 are objected to because of the following informalities:  the phrase “determined quantity of energy” should be “determined quantity of energy stored” to be consistent with its use throughout the remaining claims.  Appropriate correction is required.

Claims 35, 36, and 44 are objected to because of the following informalities:  the phrase “wireless communications device” and “wireless communication device” are not being used consistently throughout the remaining claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “robotic device” in Claims 27-46, “energy storage device” in Claims 27, 40, 41, and 44, “wireless communication device” in Claims 35 and 36,  and “wireless communications device” in Claims 35, 36, and 44.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 27-32, 38, 40-42, 44, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2008/0133054 (hereafter Kim et al.).

Regarding Claim 27, Kim et al. anticipates:
27. (new) A robotic device (cleaning robot 100) comprising: 
an energy storage device (battery, Paragraph [0021]); and 
	a controller (controller 101) configured to determine whether a quantity of energy stored in the energy storage device is below a predetermined energy level (calculate battery usable time, steps 400 and 402 - battery usable time measured by battery detection part 109), wherein: 
	the robotic device is configured to perform a cleaning task (cleaning operation, step 408) if the determined quantity of energy is not below the predetermined energy level (perform cleaning operation if battery usable time is larger than usable reference time, steps 404, 406, and 408); 
	if the determined quantity of energy is below the predetermined energy level (calculate battery usable time, steps 410 and 420): 
the controller is configured to estimate a likelihood of the robotic device being capable of locating a recharging base station (charge station 120)(calculate (estimate) battery actual return distance and allowable return distance, is actual return distance larger than allowable return distance, steps 420 and 422); and 
in dependence on the estimated likelihood, the robotic device is configured to seek the recharging base station (return to charge station after estimating that the actual return distance is larger than allowable return distance, steps 424, 426, and 440) or perform the cleaning task (return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422).
 
Regarding Claim 28, Kim et al. anticipates:
28. (new) The robotic device as claimed in claim 27, wherein, when the determined quantity of energy is below the predetermined energy level (calculate battery usable time, steps 400 and 402 - battery usable time measured by battery detection part 109), the robotic device (cleaning robot 100) is configured to perform the cleaning task (cleaning operation, step 408) without actively seeking the recharging base station (charge station 120)(return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422. In other words, determining that the robot does not need to return to recharge).  

Regarding Claim 29, Kim et al. anticipates:
29. (new) The robotic device as claimed in claim 27, wherein, when the determined quantity of energy is below the predetermined energy level (calculate battery usable time, steps 400 and 402 - battery usable time measured by battery detection part 109), the robotic device (cleaning robot 100) is configured to perform the cleaning task (cleaning operation, step 408) while passively seeking the recharging base station (charge station 120)(calculate (estimate) battery actual return distance and allowable return distance, is actual return distance larger than allowable return distance, steps 420 and 422)(robotic device is constantly seeking the recharging base station location in order to measure the actual return distance when deciding in step 422 to continue cleaning operation).
  
Regarding Claim 30, Kim et al. anticipates:
30. (new) The robotic device as claimed in claim 27, the robotic device (cleaning robot 100) is configured to seek the recharging base station (charge station 120) if the estimated likelihood is high (return to charge station after estimating that the actual return distance is larger than allowable return distance, steps 424, 426, and 440) or the robotic device is configured to perform the cleaning task (cleaning operation, step 408) if the likelihood is low (return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422. In other words, determining that the robot does not need to return to recharge).  

Regarding Claim 31, Kim et al. anticipates:
31. (new) The robotic device as claimed in claim 27, wherein the controller (controller 101) is configured to estimate said likelihood in dependence on whether or not the robotic device (cleaning robot 100) is activated from the recharging base station (charge station 120)(step 430, controller estimates if robot is connected to base station.  If it is connected, the robot is not activated and the controller will recognize it doesn’t need to return to charger).  

Regarding Claim 32, Kim et al. anticipates:
32. (new) The robotic device as claimed in claim 27, wherein the controller (controller 101) is configured to estimate said likelihood in dependence on a number of occasions the robotic device (cleaning robot 100) detects the recharging base station (charge station 120)(robotic device is constantly seeking the recharging base station location in order to measure the actual return distance when deciding in step 422 to continue cleaning operation.  Therefore, the estimate is dependent on multiple occasions of charge station detection).  

Regarding Claim 38, Kim et al. anticipates:
38. (new) The robotic device as claimed in claim 27, wherein the cleaning task (cleaning operation, step 408) is vacuuming (using suction part 108), wiping, mopping, scrubbing and/or sanitising.  
40. (new) The robotic device as claimed in claim 27, wherein, when the robotic device (charge station 120) performs said cleaning task (cleaning operation, step 408) in dependence on the estimated likelihood (calculate (estimate) battery actual return distance and allowable return distance, is actual return distance larger than allowable return distance, steps 420 and 422), the robotic device is configured to perform said cleaning task (return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422. In other words, determining that the robot does not need to return to recharge) until the energy level of the energy storage device reaches a predetermined critical energy level (steps 420 and 422), wherein the robotic device is configured to cease performing the cleaning task when the energy level of the energy storage device reaches the predetermined critical energy level (return to charge station after estimating that the actual return distance is larger than allowable return distance, steps 424, 426, and 440).  

Regarding Claim 41, Kim et al. anticipates:
41. (new) A robotic device (cleaning robot 100) comprising: 
an energy storage device (battery, Paragraph [0021]); 
one or more charging contacts for receiving energy (charge station power supply 1221 is connected to the power supply 110 of the cleaning robot 100, Paragraph [0027]) from a base station (charge station 120); 
a controller (controller 101) configured to determine whether the one or more charging contacts are receiving energy from the base station (step 430 to determine if cleaning robot is connected to the charge station); wherein: 
if the one or more charging contacts are not receiving energy from the base station (step 430 to determines cleaning robot is not connected to the charge station):  
the controller is configured to estimate a likelihood of the base station being capable of providing energy to the one or more charging contacts (step 432 and 434 to estimate if cleaning robot has sufficient battery to return to charge station); and 
in dependence on the estimated likelihood, the robotic device is configured to seek the recharging base station (steps 438 and 440 to return to charge station) or not seek the recharging base station (step 436 to generate alarm since it does not have sufficient battery to return to charge station).  

Regarding Claim 42, Kim et al. anticipates:
42. (new) The robotic device as claimed in claim 41, further comprises a sensor (sensor part 112 and returning distance detection part 111) configured to detect signals from the base station (charge station 120)(Paragraph [0027]), wherein the controller (controller 101) is configured to estimate said likelihood in dependence on whether or not the sensor detects signals from the base station (step 432 and 434, calculating (estimating) actual return distance requires the measuring of the distance between the cleaning robot and the charge station using sensor part 112 and returning distance detection part 111 as discussed in Paragraph [0027]).  

Regarding Claim 44, Kim et al. anticipates:
44. (new) The robotic device as claimed in claim 41, further comprising a wireless communications device (sensor part 112 and returning distance detection part 111), wherein the controller is configured to estimate said likelihood in dependence on whether or not the wireless communications device detects the base station or an access point (step 432 and 434, calculating (estimating) actual return distance requires the measuring of the distance between the cleaning robot and the charge station using sensor part 112 and returning distance detection part 111 as discussed in Paragraph [0027])(failure to receive the wireless measurement would prevent the operation of the device).  

Regarding Claim 46, Kim et al. anticipates:
46. (new) A control method for a robotic device (cleaning robot 100) comprising an energy storage device (battery, Paragraph [0021]), the method comprising:
determining whether a quantity of energy stored in the energy storage device is below a predetermined energy level (calculate battery usable time, steps 400 and 402 and determine if cleaning robot has sufficient battery lift to proceed to cleaning operation steps 406 and 408); 
performing a cleaning task (cleaning operation, step 408) if the determined quantity of energy is not below the predetermined energy level (step 402); 
if the determined quantity of energy is below the predetermined energy level (during cleaning operation calculate battery usable time, steps 410 and 420):  
estimating a likelihood of the robotic device being capable of locating a recharging base station (charge station 120)(calculate (estimate) battery actual return distance and allowable return distance, is actual return distance larger than allowable return distance, steps 420 and 422); and 
in dependence on the estimated likelihood, seeking the recharging base station (return to charge station after estimating that the actual return distance is larger than allowable return distance, steps 424, 426, and 440) or performing the cleaning task (return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0133054 (hereafter Kim et al.).

Regarding Claim 34, Kim et al. teaches:
34. (new) The robotic device as claimed in claim 27, wherein the controller (controller 101) is configured to determine a distance travelled since the robotic device (cleaning robot 100) detected the recharging base station, the controller being configured to estimate said likelihood in dependence on the determined distance (see discussion below).

Kim et al. discloses in step 420 requires measuring the distance between the cleaning robot and the charge station using sensor part 112 and returning distance detection part 111 as discussed in Paragraph [0027].  Therefore, the robotic device is constantly seeking the recharging base station location in order to measure the actual return distance when deciding in step 422 to continue cleaning operation.  It is important to point out that the difference between any two distance measurements is essentially the claimed distance travelled since the recharging base station is stationary.  Therefore, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention, to calculate the distance travelled between measurements as part of the estimation in step 420 with the motivation to further quantify a battery consumption per distance traveled to improve the controller’s ability to estimate the allowable return distance based on the existing battery capacity.  

Regarding Claim 37, Kim et al. teaches:
37. (new) The robotic device as claimed in claim 27, wherein the controller (controller 101) is configured to estimate said likelihood by calculating a probability that the robotic device (cleaning robot 100) will locate the recharging base station and compare said probability to a predetermined threshold probability (see discussion below).  

Kim et al. discloses a robotic device that in steps 410 and 420 determines if the robotic device has sufficient energy to continue it cleaning operation in step 408.  The decision is based on determining if the allowable return distance is less than the actual return distance with the goal of successfully returning the robotic device to the base station.  As presented in Paragraph [0021], the allowable return distance is calculated based on an “allowable moving distance”.  As presented in Paragraph [0031], Kim et al. discloses that the user is able to input a predetermined value for the “allowable moving distance”.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention employ a value that provides a high probability, perhaps 100%, with the motivation of successfully returning to the base station.  Therefore, it would have been obvious to ensure that the allowable return distance threshold is set achieve a desired chance of success (probability) since it would be obvious that failure to automatically return the robot to the base station, requiring user to physically relocated it, would not be a desirable device feature.

Claims 39, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0133054 (hereafter Kim et al.) in view of Cohen et al. US 2017/0072564 (hereafter Cohen et al.).

Regarding Claim 39, Kim et al. teaches:
39. (new) The robotic device as claimed in claim 27, wherein, when the robotic device (cleaning robot 100) is seeking the recharging base station or performing the cleaning task, the robotic device is configured to travel in random directions (see discussion below).

Kim et al. discloses a cleaning robot 100 that performs a cleaning operation, step 408 to cover the room surface.  Kim et al. does disclose that it is type of room coverage pattern that it employs as it moves through the space.  The reference Cohen et al. discloses a robotic device 40 that performs room cleaning operations.  Cohen et al. discloses in Paragraph [0048] that many room coverage patterns, included a “random-bounce behavioral mode” can be selected as desired.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kim et al. device, if necessary, to travel in random directions while performing the cleaning task as claimed with the motivation to use a prior art room coverage pattern solution with proven results.

Regarding Claim 43, Kim et al. teaches:
43. (new) The robotic device as claimed in claim 41, further comprising a cliff-edge sensor or wheel drop sensor (see discussion below), wherein the controller (controller 101) is configured to estimate said likelihood in dependence on a signal from the cliff-edge sensor or wheel drop sensor.  

Kim et al. discloses a cleaning robot 100 that performs a cleaning operation, step 408 to cover the room surface.  Kim et al. discloses that is calculates the actual return distance for successfully returning the cleaning robot to the base station.  Kim et al. does not disclose the inclusion of a cliff-edge sensor or wheel drop sensor.  The reference Cohen et al. discloses a robotic device 40 that performs room cleaning operations.  Cohen et al. discloses in Paragraphs [0076]-[0081] that robotic device seeks to successfully return to the base station 10.  In Paragraph [0055], Cohen et al. discloses that the robotic device includes a wheel drop sensor or cliff detector.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kim et al. device, if necessary, to include a cliff-edge sensor or wheel drop sensor with the motivation to prevent the cleaning robot from falling down stairs on its way back to the base station.  Therefore, it would have been obvious for the controller to estimate it return path based on avoiding stairs which would potentially permanently damage the device.

Regarding Claim 45, Kim et al. teaches:
45. (new) The robotic device as claimed in claim 43, wherein the robotic device is configured to not seek the base station if the estimated likelihood is low (step 432 to estimate if cleaning robot has sufficient battery to return to charge station, if in step 434, it is estimated that is doesn’t not have sufficient battery to return then proceed to step 436 to generate alarm).  

Allowable Subject Matter
Claims 33, 35, and 36 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robotic cleaners with controllers that monitor energy storage during operation.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.